DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/18/21 have been fully considered but they are not persuasive.  Refer to the annotated reading of Intagliata et al on the claims in the following 102 rejections.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gilbreath et al teaches a nearly identical crimped hose coupling (see Figs. 4 and 5), which includes O-rings (136) disposed in grooves on the coupling.  The O-rings facilitate sealing of the hose.  Accordingly, in order to facilitate sealing to the Intagliata et al hose, it would Gilbreath et al, paragraph [0037]).

Drawings
The drawings were received on 03/18/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In claim 11, the recitation “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” introduces new matter not supported by the original disclosure.  Page 5, lines 9-11 of the specification states “wherein in the proximity of two crimp bands 12 a substantially shallow V-shaped groove 20 is developed in the tubular coupling.”  This statement only allows for two bands to be in proximity to the V-shaped groove, and therefore reciting “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” allows for more than two bands to be in proximity to the groove, which constitutes new matter.

In claim 12, the recitation “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” introduces new matter not supported by the original disclosure.  Page 5, lines 9-11 of the specification states “wherein in the proximity of two crimp bands 12 a substantially shallow V-shaped groove 20 is developed in the tubular coupling.”  This statement only allows for two bands to be in proximity to the V-shaped groove, and therefore reciting “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in 

In claim 13, the recitation “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” introduces new matter not supported by the original disclosure.  Page 5, lines 9-11 of the specification states “wherein in the proximity of two crimp bands 12 a substantially shallow V-shaped groove 20 is developed in the tubular coupling.”  This statement only allows for two bands to be in proximity to the V-shaped groove, and therefore reciting “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” allows for more than two bands to be in proximity to the groove, which constitutes new matter.

In claim 14, the recitation “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” introduces new matter not supported by the original disclosure.  Page 5, lines 9-11 of the specification states “wherein in the proximity of two crimp bands 12 a substantially shallow V-shaped groove 20 is developed in the tubular coupling.”  This statement only allows for two bands to be in proximity to the V-shaped groove, and therefore reciting “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in 

In claim 15, the recitation “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” introduces new matter not supported by the original disclosure.  Page 5, lines 9-11 of the specification states “wherein in the proximity of two crimp bands 12 a substantially shallow V-shaped groove 20 is developed in the tubular coupling.”  This statement only allows for two bands to be in proximity to the V-shaped groove, and therefore reciting “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” allows for more than two bands to be in proximity to the groove, which constitutes new matter.

In claim 16, the recitation “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” introduces new matter not supported by the original disclosure.  Page 5, lines 9-11 of the specification states “wherein in the proximity of two crimp bands 12 a substantially shallow V-shaped groove 20 is developed in the tubular coupling.”  This statement only allows for two bands to be in proximity to the V-shaped groove, and therefore reciting “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in 
In claim 17, the recitation “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” introduces new matter not supported by the original disclosure.  Page 5, lines 9-11 of the specification states “wherein in the proximity of two crimp bands 12 a substantially shallow V-shaped groove 20 is developed in the tubular coupling.”  This statement only allows for two bands to be in proximity to the V-shaped groove, and therefore reciting “wherein in the proximity of the at least two crimp bands a V-shaped groove is developed in the tubular coupling,” allows for more than two bands to be in proximity to the groove, which constitutes new matter.

For examination purposes, the claims have been interpreted as if they recited “wherein in the proximity of two of the at least two crimp bands a V-shaped groove is developed in the tubular coupling.”
Examiner suggests replacing “at least two crimp bands” with --two of the at least two crimp bands-- in order to obviate these rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14, 16-22, 24-26  and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intagliata et al (WO 2016/049264).
As to claim 11, Intagliata et al discloses a method for connecting a hose (49) with a tubular coupling (42) with a pressure sleeve (Fig. 13), wherein the pressure sleeve is crimped at least at two sites separate from one another in the axial direction such that at least two crimp bands (46) extending in the circumferential direction are developed (Fig. 13), wherein each crimp band completely caps at least one peripheral groove (Fig. 13) that is developed on the inner surface of the pressure sleeve; and wherein in the proximity of two of the at least two crimp bands a V-shaped groove is developed in the tubular coupling (see annotated figure below).  

    PNG
    media_image1.png
    366
    690
    media_image1.png
    Greyscale

As to claim 12, Intagliata et al discloses a method for connecting a hose (49) with a tubular coupling (42) with a pressure sleeve (Fig. 13), wherein the pressure sleeve is crimped at least at three sites separate from one another in the axial direction such that at least three crimp bands (46) extending in the circumferential direction are developed, wherein at least one crimp band completely caps at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve; and wherein in the proximity of two of the at least two crimp bands a V-shaped groove is developed in the tubular coupling (see annotated figure below).  

    PNG
    media_image1.png
    366
    690
    media_image1.png
    Greyscale

As to claim 13, Intagliata et al discloses a tubular coupling (42) with which a hose (49) is connected by a pressure sleeve (Fig. 13), wherein the pressure sleeve is crimped at least at two sites separated from one another in the axial direction such that at least two crimp bands (46) are developed extending in the circumferential direction, wherein each crimp band completely caps at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve; and wherein in the proximity of two of the at least two crimp bands a V-shaped groove is developed in the tubular coupling (see annotated figure below).  

    PNG
    media_image1.png
    366
    690
    media_image1.png
    Greyscale

As to claim 14, Intagliata et al discloses a tubular coupling (42) with which a hose (49) is connected with a pressure sleeve (Fig. 13), wherein the pressure sleeve is crimped at least at three sites separated from one another in the axial direction such that at least three crimp bands (46) are developed extending in the circumferential direction, wherein at least one crimp band completely caps at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve; and wherein in the proximity of two of the at least two crimp bands a V-shaped groove is developed in the tubular coupling (see annotated figure below).  

    PNG
    media_image1.png
    366
    690
    media_image1.png
    Greyscale

As to claim 16, Intagliata et al discloses a pressure sleeve (Fig. 13) with at least two bands (at 46) extending in the circumferential direction are crimped and each completely capping at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve; and wherein in the proximity of two of the at least two crimp bands a V-shaped groove is developed in the tubular coupling (see annotated figure below).  

    PNG
    media_image1.png
    366
    690
    media_image1.png
    Greyscale

 As to claim 17, Intagliata et al discloses a pressure sleeve (Fig. 13) with at least three bands (at 46) extending in the circumferential direction are crimped, wherein at least one band completely caps at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve; and wherein in the proximity of two of the at least two crimp bands a V-shaped groove is developed in the tubular coupling (see annotated figure below).  

    PNG
    media_image1.png
    366
    690
    media_image1.png
    Greyscale

As to claim 18, Intagliata et al discloses a pressure sleeve as in claim 16, wherein at least one peripheral groove is provided on the inner surface of the pressure sleeve between two bands are crimped.  See Fig. 13.

As to claim 19, Intagliata et al discloses a pressure sleeve as in claim 16, wherein at least one peripheral groove has a substantially U-shaped cross section.  See Fig. 13.

As to claim 20, Intagliata et al discloses a combination of a pressure sleeve (Fig. 13) with at least two bands (at 46) extending in the circumferential direction to be crimped and each completely capping at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve, and the tubular coupling (42) according to claim 13.  
21, Intagliata et al discloses the combination of claim 20, having a hose secured (49) therein between.  

As to claim 22, Intagliata et al discloses a pressure sleeve (Fig. 13) as in claim 17, wherein at least one peripheral groove (Fig. 13) is provided on the inner surface of the pressure sleeve between two bands (at 46) to be crimped.  

As to claim 24, Intagliata et al discloses a pressure sleeve as in one of claims 17, wherein at least one peripheral groove has a substantially U-shaped cross section.  See Fig. 13.

As to claim 25, Intagliata et al discloses a pressure sleeve as in one of claims 18, wherein at least one peripheral groove has a substantially U-shaped cross section.  See Fig. 13.

As to claim 26, Intagliata et al discloses a combination of a pressure sleeve with at least two bands (at 46) extending in the circumferential direction are crimped and each completely capping at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve, and the tubular coupling (42) according to claim 14.  

28, Intagliata et al discloses a method according to claim 11, wherein the V-shaped groove faces the crimp band.  Refer to Fig. 13, wherein one of the grooves faces a crimp band.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intagliata et al in view of Gilbreath et al.
As to claim 15, Gilbreath et al discloses a tubular coupling (102) as in claim 13, except for at least one O-ring (136) is provided about the tubular coupling in the circumferential direction.  
However, Gilbreath et al teaches a similar crimped fitting (107) that includes an O-ring (136) disposed circumferentially about the coupling.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling of Intagliata et al to include an O-ring as taught by Gilbreath et al in order to facilitate 

As to claim 23, Gilbreath et al discloses a tubular coupling as in claim 14, except for at least one O-ring (136) is provided about the tubular coupling in the circumferential direction.4 Application No. Not Yet Assigned Docket No.: HNST.P0034US  
However, Gilbreath et al teaches a similar crimped fitting (107) that includes an O-ring (136) disposed circumferentially about the coupling.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling of Intagliata et al to include an O-ring as taught by Gilbreath et al in order to facilitate sealing engagement between the hose and the coupling (see [0037], lines 12-14).

As to claim 27, Intagliata et al discloses a combination of a pressure sleeve (Fig. 13) with at least two bands (at 46) extending in the circumferential direction are crimped and each completely capping at least one peripheral groove (Fig. 13) developed on the inner surface of the pressure sleeve, including the tubular coupling according to claim 15, with the exception of at least one O-ring, provided about the tubular coupling in the circumferential direction.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling of Intagliata et al to include an O-ring as taught by Gilbreath et al in order to facilitate sealing engagement between the hose and the coupling (see [0037], lines 12-14).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and

Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679